                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



ONTA WILLIAMS,

                            Petitioner,

          v.                                    CASE NO. 18-3291-JWL

UNITED STATES OF AMERICA,

                            Respondent.


                        MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2241. Petitioner, a prisoner in federal custody, proceeds pro se

and submitted the filing fee.

                              Background

     In 2010, petitioner was convicted in the U.S. District Court for

the Southern District of New York on seven counts of domestic terrorism

offenses. United States v. Cromitie, et al., 727 F.3d 194 (2d Cir.

2013)(affirming convictions of petitioner and co-defendants). The

U.S. Supreme Court denied their separate petitions for certiorari in
2014. See, e.g., Williams v. U.S., 135 S.Ct. 54 (2014).

     Petitioner then unsuccessfully sought relief under 28 U.S.C.

§2255, claiming, in his initial motion, entrapment and selective

prosecution based upon his religion; and in an addendum, that he

received ineffective assistance of counsel. Williams v. United

States, 2017 WL 4326050 (S.D.N.Y. Sep. 19, 2007), appeal dismissed

(2d Cir., Dec. 14, 2017).
     In this action, petitioner asserts that there was no federal

jurisdiction is his case. At Ground One, he states: “My arrest was

not privileged to the United States of America, and my subsequent
conviction violated the narrow-federal state balance. See United

States v. Fenton, 10 F.Supp. 2d 501 (W.D. Pa. 1998)1.” (Doc. #4, p.

5.) As supporting facts, petitioner states: “I was arrested and

charged by the Federal Bureau of Investigations. I was prosecuted in

the United States District Court for the S.D.N.Y.”2 Id.

                                    Discussion

      To obtain habeas corpus relief, a petitioner must show that “[h]e

is in custody in violation of the Constitution or laws or treaties

of the United States.” 28 U.S.C. § 2241(c)(3). A federal prisoner who

challenges the validity of a federal conviction after the conclusion

of direct appeal ordinarily must proceed under a motion filed under

28 U.S.C. § 2255 in the district of conviction. In contrast, a federal

prisoner may file a petition under § 2241 in the district of

incarceration to challenge the execution of a sentence. Brace v.

United States, 634 F.3d 1167, 1169 (10th Cir. 2011).

      Petitioner’s claim alleging a lack of federal jurisdiction in

his criminal case does not implicate the execution of his sentence;

rather, it is a challenge to the validity of his conviction.
      As noted, a motion under § 2255 is the primary remedy for a federal

prisoner to attack the validity of a conviction or sentence. See Prost

v. Anderson, 636 F.3d 578, 581 (10th Cir. 2011). In “rare circumstances,

a prisoner may attack his underlying conviction by bringing a § 2241

habeas corpus application under the saving clause in § 2255(e).” Hale

1 United States v. Fenton addressed the meaning of “official” in 18 U.S.C. § 114,
a statute criminalizing the act of threatening to assault, kidnap, or murder an
official and held that a legislative aide was not an “official” within the meaning
of the statutory scheme of 18 U.S.C. § 114 and § 115. Petitioner’s reliance on Fenton
is unavailing, as that decision was overruled by United States v. Bankoff, 613 F.3d
358 (3d Cir.), cert. denied, 562 U.S. 1085 (2010).
2 In an earlier petition, petitioner presented substantially the same claim, stating

“A fair reading of statutes must be certain of Congress’s intent before finding that
federal law overrides the usual constitutional balance of federal and state powers.
My arrest was not privileged to the United States of America.” (Doc. #3, p. 6).
v. Fox, 829 F3d 1162, 115 (10th Cir. 2016)(citation and quotation

omitted).

     However, “[t]o invoke the saving clause, there must be something

about the initial § 2255 procedure that itself is inadequate or

ineffective for testing a challenge to detention.” Prost, 636 F.3d

at 589. The fact that a petitioner was unsuccessful in a motion filed

under § 2255 is not sufficient to satisfy the savings clause, which

guarantees process, not results. Id. In the Tenth Circuit, absent a

showing that the remedy under § 2255 is inadequate or ineffective,

a district court has no statutory jurisdiction over a motion filed

under § 2241. Prost, 636 F.3d at 590.

     Petitioner suggests no reason why the motion remedy under § 2255

was inadequate or ineffective, and his bare claim of actual innocence

does not bring his motion under § 2241 within the scope of the savings

clause. Abernathy v. Wandes, 713 F.3d 538, 548 n. 7 (10th Cir.

2013)(“Under the Prost framework, a showing of actual innocence is

irrelevant.”).

     Having considered the record, the Court concludes it lacks
statutory jurisdiction over petitioner’s motion under § 2241 and that

the petition must be dismissed on that basis.

     IT IS, THEREFORE, BY THE COURT ORDERED the petition is dismissed

for lack of statutory jurisdiction.

     IT IS SO ORDERED.

     DATED:   This 3d day of January, 2019, at Kansas City, Kansas.



                               S/ John W. Lungstrum
                               JOHN W. LUNGSTRUM
                               U.S. District Judge
